DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 06/21/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the cancellation of the claims: (1) the 35 U.S.C. 101 rejections of claims 3-10 have been withdrawn; (2) the 35 U.S.C. 103 rejections of claims 3-10 have been withdrawn; and (3) the provisional nonstatutory double patenting rejections of claims 3 and 7-10 have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 3-10
Withdrawn claims: None
Previously cancelled claims: 1 and 2
Newly cancelled claims: 3-10
Amended claims: None
New claims: 11 and 12
Claims currently under consideration: 11 and 12
Currently rejected claims: 11 and 12
Allowed claims: None

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Step (a) requires the dried leaves of the varieties to comprise steviol glycosides in the indicated relative concentrations. All instances of “ND” in the table, which is understood as being “not detected”, render the claim indefinite, because it is unclear whether the components listed as “ND” are required to be present, present in some particular amount, or excluded. That the components may have been undetectable in a particular analytical method does not necessarily indicate that they are not present in a composition or that they would be undetectable when analyzed according to a different method.
Also, claim 11 recites the limitation “the dried leaves” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Giovanetto (U.S. 4,892,938) and admitted prior art, as evidenced by Payzant et al. (U.S. 5,962,678).
Regarding claim 11, Giovanetto discloses a process for preparing a steviol glycoside composition (C1, L6-L9), the process comprising the steps of (i) providing Stevia rebaudiana leaves (C2, L33-L36) (where Payzant et al. confirms the plant material of Giovanetto is leaves, C1, L40; C3, L42-L46, L52-L53; C4, L50-L51), (ii) providing a solvent comprising water (C1, L47-L48), (iii) contacting the Stevia rebaudiana leaves with the solvent to extract the steviol glycoside from the leaves (C1, L52-L55; C2, L33-L36); and (iv) separating the Stevia rebaudiana leaves to obtain a Stevia extract solution (C1, L56-L57; C2, L36-L41) comprising at 
Giovanetto does not explicitly disclose the leaves as comprising at least one of the claimed varieties or the extract solution as comprising RebM, wherein RebM is present in the extract solution at or above its common relative concentration.
However, the present specification admits prior art that acknowledges that RebM is found in the leaves of certain Stevia rebaudiana Bertoni cultivars (P1, L30 – P2, L5).
It would have been obvious to one having ordinary skill in the art to perform the extraction method of Giovanetto on any variety of Stevia rebaudiana, including the claimed varieties, in order to produce a steviol glycoside composition wherein RebM is present in the extract solution at or above its common relative concentration. First, Giovanetto discloses simply that the method is useful for “recovery of steviosides from dried plant raw material of Stevia rebaudiana Bertoni by extraction and purification” (C1, L6-L9). A skilled practitioner would recognize that the method would be suitable for the extraction of steviol glycosides from any variety of Stevia rebaudiana plant containing such components. Since the present specification admits varieties comprising RebM, extracting such plant varieties according to the method of Giovanetto would also be obvious.
Further, since no fractionation or separation of the glycosides occurs in the extraction method of Giovanetto (Payzant et al., C1, 64-L65; C2, L15-L17, “the resulting materials contain a mixture of all of the sweet glycosides”), the relative concentration of any particular steviol glycoside would be at or above its common relative concentration. Thus, providing Stevia rebaudiana leaves that comprise RebM that is at or above its common relative concentration and 
As for claim 12, Giovanetto discloses the process as further comprising purification of the stevia extract solution and drying to obtain a stevia extract (C2, L36-L53) with total steviol glycoside content of at least 6.9% w/w (specifically, about 75% steviosides) (C2, L54).
Double Patenting
Claims 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 14 of copending Application No. 14/838480. Although the claims at issue are not identical, they are not patentably distinct from each other because requiring different varieties and differing steviol glycosides is insufficient to distinguish the claimed extraction method from that of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Claim Rejections - 35 U.S.C. § 101: Applicant has overcome the 35 U.S.C. § 101 rejections of claims 3-10 based on cancellation of the claims. Accordingly, the 35 U.S.C. § 101 rejections have been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 3-10 over Morita et al.: Applicant has overcome the 35 U.S.C. § 103 rejections of claims 3-10 based on cancellation of the claims. Accordingly, the 35 U.S.C. § 103 rejections have been withdrawn.
Applicant did argue that “Morita does not disclose or suggest the stevia varieties recited in new claim 11 or a method for preparing a steviol glycoside composition which is based on 
However, the claimed method is effectively merely a routine extraction process, where the asserted patentability is based on the starting material as opposed to the actual process steps. Giovanetto discloses such a routine extraction process, which is adequate to deem the claimed process obvious (in combination with the other cited references), regardless of which Stevia rebaudiana variety the method is performed on. Such a conclusion of obviousness is further supported by the breadth of the claim, which does NOT require (i) the process to be performed exclusively on one of the claimed varieties (due to the “comprising” transitional phrase in both the first line, as well as in step (a), thus, the extraction could be performed on a mixture including both claimed varieties and common varieties), (ii) the obtained extract solution to be produced only as a result of the extraction (i.e., with no supplemental addition of steviol glycosides), or (iii) the omission of any concentration step in step (d), such that a concentration of RebM being “at or above its common relative concentration” could simply be achieved via purification/concentration/drying of the extract, as is actually claimed in claim 12. The claimed method thus appears to be intended to effectively be a de facto product claim for the claimed varieties. However, claiming the varieties in a process claim does not confer novelty/nonobviousness to the process claim merely on the basis of asserted novelty/nonobviousness of the starting varieties. Examiner notes that claims submitted 07/18/2019 that were directed to leaves of a Stevia rebaudiana cultivar (i.e., product claims directed to patentability of the varieties per se) were not entered due to being non-responsive (See Notice of Non-Compliant Amendment filed 08/21/2019). Accordingly, Examiner maintains 
Double patenting: Applicant has overcome the provisional nonstatutory double patenting rejections of claims 3 and 7-10 based on cancellation of the claims. Accordingly, the provisional nonstatutory double patenting rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 11 and 12 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793